Citation Nr: 1032471	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a torn groin muscle.

2.  Entitlement to service connection for a multiple joint pain 
condition, to include undifferentiated connective tissue disorder 
and collagen vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran had active service from June 1986 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part denied 
the claims for service connection for a torn groin muscle and 
undifferentiated connective tissue disorder with multiple joint 
pain condition.

The issues of entitlement to service connection for a back 
disability and a hip condition have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition of 
the claims.

The Veteran contends that he currently suffers from conditions 
manifested by groin pain and multiple joint pains that are due 
service. 

The service medical records show multiple complaints and 
treatment for painful muscles and joints, to include the back and 
hips.  In September 1992, the Veteran was treated for groin pain.  
On separation from service in December 1993, the Veteran reported 
pain in the left leg, lower back, and left shoulder.  

On VA examination in March 2005, following an examination of the 
Veteran, the examiner determined that the Veteran had muscle 
weakness and pain secondary to his diagnosis of connective tissue 
disorder.  However, the examiner also reported that a 
rheumatologic examination was necessary to determine whether the 
Veteran suffered from a connective tissue disorder.  With regards 
to the Veteran's complaints of groin pain, the examiner found no 
muscle abnormalities.  As the VA examiner did not to provide an 
actual diagnosis pertaining to the Veteran's multiple joint 
complaints, nor did he address the etiology of the Veteran joint 
and groin pain complaints, a remand for VA etiological 
examinations and opinions is necessary in order to fully and 
fairly assess the merits of his claims.  38 C.F.R. § 3.159 (c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board further notes that in support of his claims, the 
Veteran submitted private treatment records that contained 
complaints and treatment for multiple joint pains.  In June 1995, 
a clinician noted multiple traumatic injuries from a hunting 
accident.  In July 2003, the Veteran was diagnosed with collagen 
vascular disease, and the physician proposed to rule out lupus.  
Additionally, in August 2005, following a review of medical 
records from 1990, 1991, and 1992, a VA physician opined that the 
Veteran suffered from groin pain secondary to the service-
connected residuals of a left ankle fracture, and thus his groin 
pain was as likely as not related to injuries in service.  Those 
records were not available at the time of the March 2005 VA 
examination.  

Finally, in August 2006, the Veteran asked the RO to obtain 
treatment records from the VA Medical Center (VAMC) in Tampa, 
Florida, because he had just been diagnosed with a condition that 
was relevant to his medical history, complaints and symptoms 
pertaining to the claims on appeal.  On remand, all records from 
the Tampa VAMC should be associated with the claims file.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide sufficient information, and if 
necessary, authorization, to request any 
additional evidence pertinent to the claims 
for service connection for a torn groin 
muscle and a condition manifested by pain of 
multiple joints.  In particular, request 
records from the Tampa VAMC.  After securing 
the necessary authorizations for release of 
this information, seek to obtain copies of 
all records referred to by the Veteran not 
already on file.

2.  After the above development is completed, 
schedule the Veteran for a VA examination by 
a physician with appropriate expertise to 
determine the nature and etiology of any 
disability manifested by pain of multiple 
joints.  The claims folder must be made 
available to and reviewed by the examiner.  
Any indicated tests and studies should be 
performed.  The examiner should diagnose any 
condition present that is manifested by pain 
of multiple joints, and determine whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
disability manifested pain in the joints 
originated during active service or is 
otherwise etiologically related to active 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached and should discuss those findings in 
relation to the pertinent evidence of record, 
including the service medical records, the 
March 2005 VA examination report, and private 
treatment records which contain a diagnosis 
of collagen vascular disease, rule out lupus.  
The examiner should consider the Veteran's 
statements asserting a continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

3.  Schedule the Veteran for a VA to 
determine the nature and etiology of any 
disability manifested by groin pain.  The 
claims folder must be made available to and 
reviewed by the examiner.  Any indicated 
tests and studies should be performed.  The 
examiner should diagnose any condition 
present that is manifested by groin pain, and 
determine whether it is at least as likely as 
not (50 percent probability or greater) that 
any current disability manifested by groin 
pain was caused or aggravated by service or 
the service-connected residuals of a left 
ankle fracture.  The examiner should provide 
a complete rationale for all conclusions 
reached and should discuss those findings in 
relation to the pertinent evidence of record, 
including the service medical records, the 
March 2005 VA examination report, and the 
August 2005 VA clinical report.  The examiner 
should consider the Veteran's statements 
asserting a continuity of symptomatology 
since service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



